Citation Nr: 1548307	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-04 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration
Memorial Programs Service Processing Site, 
in Nashville, Tennessee


THE ISSUE

Entitlement to a Government-furnished headstone or grave marker.


ATTORNEY FOR THE BOARD

N. Kroes, Senior Counsel





INTRODUCTION

The appellant submitted an application for a Government supplied headstone or marker for the grave of AY, a Confederate Army Veteran interred at Oakwood Cemetery in Richmond, Virginia.  AY died in 1864.

This matter comes to the Board of Veterans' Appeals, hereinafter the Board, on appeal from a February 2013 decision by the Department of Veterans Affairs (VA) National Cemetery Administration, Memorial Programs Service Processing Site in Nashville, Tennessee. 


FINDINGS OF FACT

1.  AY served in the Tennessee Mounted Infantry during the Civil War, was a Confederate Army Veteran, and died in October 1864. 

2.  AY is interred in the Confederate section of the Oakwood Cemetery, a city owned cemetery in Richmond, Virginia.

3.  AY's grave is currently indicated by a 6" x 6" marble block that contains numbers located in a burial ledger that correspond to his name as well as several other veterans' names in the same area of the cemetery; the block does not contain AY's name or other identifying information.


CONCLUSION OF LAW

The criteria for entitlement to a Government-furnished headstone or grave marker have not been met.  38 U.S.C.A. § 2306 (West 2014); 38 C.F.R. § 38.631 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).  These duties, however, are inapplicable to the claim on appeal which involves statutes located in Chapter 26.  See Barger v. Principi, 16 Vet. App. 132 (2002) (noting that the notice and assistance duties apply only to statutes contained in Chapter 51 of Title 38).  

In connection with the claim decided herein, the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the appellant.  

As a preliminary matter, in February 2013, the appellant filed a VA Form 40-1330, Application for Standard Government Headstone or Marker for Installation in a Private or State Veterans' Cemetery.  Applicants for obtaining markers or headstones for unmarked graves must either be a next of kin, a person authorized in writing by the next of kin, or a personal representative given authority in writing by the decedent.  38 C.F.R. § 38.632(b)(1) (2015).  The appellant has indicated that she is the Veteran's next of kin.  

VA is authorized to furnish a headstone or marker for unmarked graves of soldiers of the Union and Confederate armies.  38 U.S.C.A. § 2306(a)(3) (West 2014) (emphasis added).  Additionally, VA may furnish a headstone or grave marker for marked graves of a decedent who (1) died on or after November 1, 1990; (2) is buried in a private cemetery; and (3) was eligible for burial in a national cemetery, with certain other restrictions not applicable here.  38 C.F.R. § 38.631(a), (b) (2015) (emphasis added).  Headstones or markers are furnished by the Government to mark the grave or memorialize a deceased eligible veteran.  38 C.F.R. § 38.632(b)(4) (2015). 

The appellant requests an individual headstone or marker for AY's grave.  She submitted evidence of AY's service in the Tennessee Mounted Infantry and his death in October 1864.  The appellant has submitted several statements written by DE.  While DE is not the appellant's representative, the Board has accepted the statements as argument presented by the appellant as she submitted them for VA review.  The statements argue that to be marked a grave must have the soldier's name, birth and death dates, and military unit, which is not the case here.  The statements also assert that VA has in the past provided markers in similar circumstances so VA should do so now as well.  

The Board finds no provision which authorizes furnishing a headstone or marker in this case.  First, AY died in 1864, well prior to 1990, the date after which veterans with marked graves may obtain an additional headstone or marker.  38 C.F.R. § 38.631.  Accordingly, a Government-furnished headstone or marker is not warranted under the provision for marked graves.  

Second, upon a full review of the evidence of record, the Board finds that the grave cannot be considered unmarked.  Thus, a Government-furnished headstone or marker is not warranted under the provision for unmarked graves.  See 38 U.S.C.A. § 2306(a)(3).  The appellant's essential argument is that the grave is unmarked because the 6" x 6" marble block indicates the location of the grave, but does not mark the grave.  

The statutes and regulations do not define what is meant by an "unmarked" grave, to include any implication of a marker for each individual grave or veteran.  However, VA's General Counsel recently issued a precedent opinion on this matter.  See VAOPGCPREC 3-2015 (August 28, 2015).  The opinion held that the Civil-War era graves at Oakwood Cemetery currently identified with marble stones that do not show the names of each soldier but that have identifying numbers that are tracked in a burial ledger are not "unmarked graves" for purposes of VA furnishing a headstone or marker under section 2306(a)(3) even if such stones denote the location of more than one soldier.  Id.  The Board is bound by precedent opinions of VA's General Counsel.  38 C.F.R. § 19.5 (2015).  As VA's General Counsel has specifically found that the grave at issue in this case is not an unmarked grave the claim must be denied.   

The Board acknowledges the sympathetic nature of the arguments submitted in favor of the present appeal - the honoring and memorializing of our Nation's veterans is a central tenet of VA's mission and the level of individual recognition that the appellant requests is understandable.  However, the Board is bound to follow certain legal precedent, which as explained above does not allow for the benefit sought in this case.  As such, the claim must be denied.  


ORDER

Entitlement to a Government-furnished headstone or grave marker is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


